   Case 2:20-cr-00576-SDW Document 3 Filed 09/11/20 Page 1 of 2 PageID: 22
PROB 12A
(7/93)

                                  United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Stephanie Caminero                                                   Cr.: 20-00576-001
                                                                                      PACTS #: 3555453

Name of Sentencing Judicial Officer:   THE HONORABLE MARTHA VAZQUEZ (D/NM)
                                       UNITED STATES DISTRICT JUDGE

Reassigned to Judicial Officer:        THE HONORABLE SUSAN D. WIGENTON
                                       UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 10/24/2018
Transfer of Jurisdiction to D/NJ: 07/09/2020

Original Offense:   Possession with Intent to Distribute 1 Kilogram and More of Heroin and Aiding and
                    Abetting, 21 U.S.C., Sections 841(a)(1), 841(b)(1)(A) and 18 U.S.C., Section 2

Original Sentence: Time served, 3 years supervised release, $100 special assessment

Special Conditions: Alcohol/Drug Testing and/or Treatment, Mental Health Treatment,
Education/Employment Requirement, Search/Seizure, Location Monitoring, Community Service, DNA
Testing

Type of Supervision: Supervised Release                       Date Supervision Commenced: 10/24/2018

                                   NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                    On September 6, 2020, the New Jersey State Police Department conducted a
                       traffic stop of a vehicle Caminero was a passenger in. Police recovered a small
                       baggie of suspected marijuana from Caminero’s personal bag. She was
                       subsequently charged with possession of marijuana under 50 grams (a
                       disorderly persons offense) and released without incident.
                       A court date is scheduled for September 24, 2020 at the Fairfield Municipal
                       Court.

U.S. Probation Officer Action:

The probation office verbally reprimanded Caminero and will be utilizing STARR skills for intervention
purposes. We will also increase our frequency of contact/urine testing with her. Since her release from
custody, Caminero completed mental health treatment and has remained gainfully employed.
   Case 2:20-cr-00576-SDW Document 3 Filed 09/11/20 Page 2 of 2 PageID: 23
                                                                                         Prob 12A – page 2
                                                                                        Stephanie Caminero


Our office recommends withholding Court action at this time. We will immediately notify the Court of any
additional instances of noncompliance.



                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer



                                                         By:   ANTHONY J. NISI
                                                               U.S. Probation Officer

/ajn


APPROVED:




LUIS R. GONZALEZ                     Date
Supervising U.S. Probation Officer



Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other


                                                       s/Susan D. Wigenton, U.S.D.J.
                                                                Signature of Judicial Officer


                                                      September 11, 2020
                                                                            Date
